Case 6:18-cv-00567-TH-JDL Document 42 Filed 08/27/20 Page 1 of 2 PageID #: 191



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


TOBY WILLIAMS, #0631555                          §

VS.                                              §                   CIVIL ACTION NO. 6:18cv567

BRYAN COLLIER, ET AL.                            §


                    ORDER DENYING PRELIMINARY INJUNCTION
                      AND TEMPORARY RESTRAINING ORDER

       This action was referred to United States Magistrate Judge John D. Love, who issued a

Report and Recommendation (Docket No. 39) concluding that Plaintiff’s motion for preliminary

injunction and temporary restraining order (Docket No. 36) should be denied.      Plaintiff has filed

objections. Docket No. 41.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days).

       Plaintiff’s objections are not specific objections to the Report. Plaintiff merely provides

a re-hashing of his allegations found in his Amended Complaint.           Frivolous, conclusory, or

general objections need not be considered by the district court. See Nettles v. Wainwright, 677

F.2d 404, 410 n.8 (5th Cir. 1982) (en banc), overruled on other grounds by Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc); see also Valez-Pedro v. Thermo King


                                                 1
Case 6:18-cv-00567-TH-JDL Document 42 Filed 08/27/20 Page 2 of 2 PageID #: 192



De Puerto Rico, Inc., 465 F.3d 31, 32 (1st Cir. 2006) (explaining that an objecting party must put

forth more than “[c]onclusory allegations that do not direct the reviewing court to the issues in

controversy.”).

          The Court has conducted a careful de novo review of the record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. § 636(b)(1) (explaining the district judge

shall “make a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.”). Having reviewed the Report and Plaintiff’s

objections, the Court has determined that the Report is correct, and the objections are without

merit. It is accordingly

          ORDERED that the Report and Recommendation (Docket No. 39) is ADOPTED. It is

further

          ORDERED that the motion for preliminary injunction and temporary restraining order

(Docket No. 36) is DENIED.

          So ORDERED and SIGNED this 27th day of August, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                  2
